Atkinson, J.
1. Under the rulings in the cases of Shumate v. McLendon, 120 Ga. 396 (48 S. E. 10), and Buchan v. Williamson, 131 Ga. 501 (62 S. E. 815), since the passage of the act of 1894 (Acts 1894, p. 100), the provisions of which are embodied in the Civil Code, §§5432-5434, a vendee of 'land holding only a bond for title, with a part of the purchase-money paid, has no leviable interest in the land.
2. The amendment to the pleadings, in aid of the levy, and the evidence submitted in support thereof, were not sufficient to subject the property on equitable principles. The evidence was not sufficient to show fraud in the procurement of the deed. The prayer was to find the land subject, without allowing reimbursement to the claimant for the money paid by him to the obligor in the bond for title, and that the claimant’s deed be canceled, while the maker of the deed was not a party to the suit.

Judgment reversed.


All the Justices concur.